Citation Nr: 1440189	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit on appeal.

The Board notes that after separation from service in 1970, the Veteran made a claim for hearing loss which he represented began in 1969.  The 1970 hearing loss claim appears to have been abandoned as the Veteran failed to respond to a January 1971 letter from the RO requesting additional information.  As such, the claim normally would require new and material evidence to be reopened.  Throughout the adjudicative process, however, the RO has treated the June 2010 claim for hearing loss as an original claim.  As such, the Board affords the Veteran the benefit of the doubt and does the same.

The Board further notes that, in his December 2011 notice of disagreement (NOD) and October 2012 substantive appeal, the Veteran claimed bilateral hearing loss.  By a rating decision dated August 2012, the RO established service connection for a left ear hearing loss disability, with an evaluation of 0 percent effective June 10, 2010.  As this decision was a full grant of benefits with respect to this issue, the issue is not currently on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.



REMAND

The Veteran is seeking entitlement to service connection for a right ear hearing loss disability.  Despite the extensive development already undertaken, the Board finds that the claim must be remanded for further evidentiary development.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Review of the Veteran's service treatment records indicates that he presented for entry into service, in September 1967, with, in pertinent part, right-ear hearing of 25 decibels at 500 Hertz.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); however, since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiological findings recorded at the Veteran's September 1967 entrance examination, when converted from ASA to ISO-ANSI standards, reflect that the Veteran had right-ear hearing of 40 decibels at 500 Hertz, which would indicate impaired hearing considered a disability for VA purposes.  Perhaps significantly, at the time he presented for exit from service in August 1970, the Veteran's right ear hearing was within normal limits at all frequencies.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  As a right ear hearing loss disability was noted at the time of his entrance examination, he is not presumed sound and the remaining inquiry is whether any pre-existing right ear hearing loss was aggravated by service.  

By reports dated in April 2011 and May 2014, VA medical examiners opined that the Veteran's right ear hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  In supporting rationale, the examiners state that they considered a VA audiology evaluation conducted shortly after separation in 1970 that indicated the Veteran's hearing was well within normal limits at that time. 

 It does not appear that either examiner considered the Veteran's September 1967 entrance exam and those audiological findings or provide an opinion as to any aggravation of right ear hearing loss.  Thus, a new examination is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether:

(a) It is at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing right ear hearing loss disability underwent an increase in the underlying pathology during service, i.e., was aggravated during service.  While review of the entire record is required, attention is invited to the Veteran's September 1967 entry into service exam, reflecting the converted right-ear hearing measurement of 40 decibels at 500 Hertz.

(b) If there was an increase in severity of the Veteran's pre-existing right ear hearing loss during service, the examiner must opine as to whether such is clearly and unmistakably due to the natural progress of the disease.  

For VA rating purposes, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



